Citation Nr: 0920969	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the appellant qualifies as a surviving spouse for the 
purposes of basic eligibility to Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to January 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In this case, the Board has rephrased on the title page the 
issues certified for appeal by the RO to better reflect the 
appellant's theories of entitlement to DIC, death pension, 
and accrued benefits and to better address her claims.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran and 
appellant were still married in the early 1980s, but were 
separated at least as early as 1985 and they never 
cohabitated again.  The preponderance of the evidence of 
record also shows that the separation was by mutual consent 
due to irreconcilable differences in that they "didn't get 
along."  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
Veteran's surviving spouse for DIC, death pension benefits, 
and accrued benefits are not met.  38 U.S.C.A. §§ 101(3), 
1102, 1304, 1541, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.100 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008), which 
became effective on November 9, 2000, is applicable to this 
claim.  However, the provisions of the VCAA have no effect on 
an appeal, such as the instant appeal, where the law, and not 
the underlying facts or development of the facts, is 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

The appellant argues that she is entitled to DIC, death 
pension, and accrued benefits, as the Veteran's surviving 
spouse.  Evidence of record reflects that the Veteran died on 
April [redacted], 2007.  

Laws and Regulations

A surviving spouse may qualify for pension, compensation, or 
DIC compensation if the marriage to the Veteran occurred 
before or during his or her service.  Death pension, 
Compensation, and DIC benefits will also be paid to a 
surviving spouse (1) who was married to the Veteran for one 
year or more, (2) who had a child born of the marriage, or 
born to them before the marriage, or (3) in the case of 
compensation and DIC benefits, who was married to the Veteran 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the Veteran was incurred or aggravated.  38 
C.F.R. § 3.54 (West 2002 & Supp. 2008); See 38 U.S.C.A. §§ 
1102, 1304, 1541 (2008).

DIC compensation is a payment which is made by the VA under 
certain circumstances to a surviving spouse, child, or 
parent.  38 U.S.C.A. §§ 101(3), (14), 1310 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.5(a)(1) (2008).  Such benefits are 
predicated, in part, on the claimant being a "surviving 
spouse," or eligible "child," or eligible "parent."

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2007), and who was the spouse of the Veteran at the time of 
the Veteran's death.  38 C.F.R. § 3.50(b) (2008).  The 
surviving spouse of a Veteran must have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2008).  Finally, a surviving spouse of a Veteran must not 
have remarried or has not since the death of the Veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50(b)(2) (2008).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53 (a) (2008).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53 (b) (2008).

Upon the death of a Veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.1000(a) (2008).

Background and Analysis

In this case, the evidence reflects that when the Veteran 
filed for VA compensation benefits in July 1982, he was 
married to the appellant.  When he filed for such in May 
1985, they were "in the process of getting a divorce."  In 
VA documents dated in July 1993 and June and July 1997, the 
Veteran stated that he was divorced.  The Board acknowledges, 
however, that legal divorce decree documents are not of 
record.  

In various statements of record, the appellant insisted that 
she and the Veteran never were legally divorced.  She 
acknowledged, however, they were separated at the time of his 
death and had been so for many years.  She also noted that 
the reason for their separation was because "we didn't get 
along."  It was a "mutual separation."  She insists, 
however, that they loved each other and were friends until he 
died.  

Taking into account all relevant evidence, the Board finds 
that the appellant does not meet the legal requirements to be 
a surviving spouse.  The Board points out that she and the 
Veteran were separated for many years (apparently since the 
mid 1980s) in that they did not get along.  

In various statements of record, the appellant does not 
suggest that they ever reconciled for any length of time 
prior to the Veteran's death, and she reported in a statement 
received into the record in August 2007 that no monies were 
exchanged between her and the Veteran over the years.  

The Board acknowledges the appellant's arguments.  However, 
where the law is dispositive of the claim, the claim must be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, 
the appellant was not without fault on her part in the 
failure to cohabit continuously with the Veteran from the 
date of their marriage to the date of his death.  
Specifically, her statements of record as summarized above 
show that the decision of the Veteran and the appellant to 
live apart was a mutual decision, and therefore not solely 
due to the fault of the Veteran.  As such, the Board 
concludes that not having cohabitated from the early to mid 
1980s until the Veteran's death in 2007, the appellant does 
not meet the definition of surviving spouse, such that she 
would be entitled to DID, death pension, or accrued benefits.  

Moreover, the Board points out that even if the appellant 
qualified as the surviving spouse for the purposes of basic 
eligibility to DIC, to support such a claim, the evidence 
must show that the Veteran died from a service-connected 
injury or disease.  In this case, the Veteran was not 
service-connected for any injury or disease at the time of 
his death in 2007.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.22 (2008).  

As to accrued benefits claims, there is no basis for such 
unless the Veteran from whom the accrued benefits claim 
derives had a claim for VA benefits pending at the time of 
death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  No such claim was pending at the time of his death, 
and the record does not reflect that he was not owed any 
money from VA at the time of his death.  Thus, the appellant 
would not be entitled to accrued benefits, even if she 
qualified as a surviving spouse for such.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 (2008).  




ORDER

Entitlement to DIC, death pension benefits, and accrued 
benefits as a surviving spouse of a Veteran is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


